Citation Nr: 0909428	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  06-25 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a gastrointestinal 
disorder.

3.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W.T. Snyder




INTRODUCTION


The Veteran served on active duty from March 1952 to March 
1955.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2006 rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in New York, 
New York, which denied the claims.


FINDINGS OF FACT

1.  The preponderance of the probative evidence shows no 
confirmed medical diagnosis of tinnitus.

2.  The preponderance of the probative evidence indicates 
that a gastrointestinal disorder, including gastroesophageal 
reflux disease or irritable bowel syndrome, is not related to 
an in-service disease or injury.

3.  The preponderance of the probative evidence indicates 
that a skin disorder is not related to an in-service disease 
or injury.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) 
(West 2002 and Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).

2.  A gastrointestinal disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.

3.  A skin disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the Veteran in 
November 2005 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO's failure to 
provide the Veteran notice of how disability ratings and 
effective dates are determined prior to issuance of the 
statement of the case is not prejudicial in light of the 
decision reached below.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  In March 2006, the Veteran's representative 
noted the appellant was treated at the Washington, DC, VA 
Medical Center (VAMC) between 1986 and 1988.  The claims file 
documents extensive efforts by the Decision Review Officer to 
obtain the records identified by the Veteran, but no records 
related to the Veteran earlier than 1990 were identified or 
obtained.  The Board finds that all reasonable efforts were 
expended to developed the records, and that further efforts 
would be futile.  Further, the Veteran did not assert there 
were records extant, private or VA, closer to his separation 
from active service.

The Veteran's representative also asserted in the Notice of 
Disagreement that the Veteran should have been afforded a VA 
examination prior to the denial of the tinnitus claim.  The 
Board finds the assertion unsupported and-as did the 
Decision Review Officer, rejects it.  Under the VCAA, VA is 
obliged to provide an examination when the record contains 
competent evidence that: 1) the claimant has a current 
disability or signs and symptoms of a current disability; 2) 
the record indicates that the disability or signs and 
symptoms of disability may be associated with active service; 
and, 3) the record does not contain sufficient information to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d).  
(Emphasis added)  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The threshold for the duty 
to get an examination is rather low.   McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

The evidence of record shows all three bases are lacking.  
Neither the VA outpatient records associated with the claims 
file nor the January 2001 VA general examination report note 
either complaints, a history, or a diagnosis of tinnitus.  
The outpatient records do not indicate tinnitus among the 
Veteran's problem areas or diagnoses.  Service treatment 
records are entirely negative for any entries related to 
complaints, findings, or treatment for tinnitus.  The Veteran 
did not indicate any history or complaints of tinnitus on his 
March 1955 Report Of Medical History.  The March 1955 Report 
Of Medical Examination For Separation notes the ears were 
assessed as normal.  Thus, both elements 1 and 2 are not 
shown or indicated by the evidence.  Further, there is more 
than sufficient evidence in the claims file to decide this 
claim-not to mention the fact the Veteran had an examination 
in 2001 in connection with his application for a permanent 
and total disability evaluation for pension purposes.  Thus, 
an examination was not indicated.  38 C.F.R. § 3.159(c)(4).

Therefore, while the Veteran may not have received full 
notice prior to the initial decision, after notice was 
provided, he was afforded a meaningful opportunity to 
participate in the adjudication of the claims via the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting him that reasonably affects the fairness of this 
adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his/her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Analysis

Tinnitus.  As noted above in the VCAA discussion, there 
simply is no evidence of tinnitus during the Veteran's active 
service.  Further, neither is there any evidence of a 
currently diagnosed tinnitus disorder.  With regard to the 
first evidentiary showing, Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. § 1110.  In the absence of proof of present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, there is no 
basis for service connection, either on a presumptive or 
direct basis.  38 C.F.R. §§ 3.303, 3.307, 3.309(a).  The 
benefit sought on appeal is denied.

Stomach disorder.  The Veteran asserts that he had a 
"stomach condition" in service, and it has plagued him 
since his active service.  The Board finds the preponderance 
of the evidence is against this assertion.

Service treatment records note his presentation at sick call 
in March 1952 with complaints of vomiting, headaches, and 
stomach pain, since late afternoon the prior day.  He 
reported one bowel movement over the prior two days.  
Examination revealed that the Veteran was febrile, with left 
upper quadrant pain.  There was no abdominal rebound.  Rectal 
examination revealed a fecal bolus.  The examiner assessed 
gastroenteritis with constipation.  There are no subsequent 
related entries.  The stomach or intestinal trouble the 
Veteran noted on his March 1955 Report Of Medical History was 
related to his pre-service hernia repair as a minor.  The 
March 1955 Report Of Medical Examination For Separation notes 
the Veteran's abdomen and viscera were assessed as normal.

The January 2001 VA examination report notes a history of a 
hiatal hernia that was discovered 10 years prior.  The 
examiner noted that both a hiatal hernia and residuals of an 
inguinal hernia repair were asymptomatic.  Outpatient records 
from September 1999 note a diagnosis of gastroesophageal 
reflux disease which was treated with Tagamet.  Other entries 
include irritable bowel syndrome among the diagnoses.  None 
of the related entries, however, note any opinion or comment 
to the effect the Veteran's gastrointestinal symptomatology 
is causally linked to his active service.  Thus, while 
service treatment records note the March 1952 episode of 
gastroenteritis, all indicia are that it was it an acute and 
transitory incident that resolved without any chronic 
residuals.  There is no competent evidence of a chronic 
gastrointestinal disorder that has persisted since active 
service, or that any current gastrointestinal disorder is 
related to service.

The Veteran's assertions that his current gastrointestinal 
symptomatology is causally linked to the single in-service 
episode is not competent evidence, as there is no evidence he 
has the requisite medical training to proffer such an 
opinion.  See 38 C.F.R. § 3.159(a)(1).  Thus, the 
preponderance of the probative evidence is against the claim.  
38 C.F.R. § 3.303.  The benefit sought on appeal is denied.

Skin disorder.  Service treatment records note the Veteran's 
presentation in April 1952 with complaints of a rash.  He 
reported the onset of a cold with sore throat, cough, chills 
and fever, four days earlier.  Examination revealed an 
injected pharynx and a fading rash of the hands, chest, and 
shoulders.  He was admitted and treated for rubella 
(measles).  The Report Of Medical Examination at separation 
notes the Veteran's skin was assessed as normal.

VA outpatient records note the Veteran's treatment for right 
inguinal seborrhec keratoses in May 1991, an arm rash in 
November 1998, tinea unguim of the toe nails in August 2004, 
and itchy warts in January 2007.  A February 2001 entry notes 
the Veteran's skin symptomatology was secondary to chronic 
washing.  The salient point, however, is that there is no 
competent medical evidence that the veteran's skin pathology 
is causally linked to his active duty service.  The probative 
evidence of record shows the 1952 rash to have been secondary 
to an acute and transitory episode of measles which left no 
chronic residuals.  The Veteran's current skin symptomatology 
is shown to have clinically developed decades after his 
active service.  Thus, the preponderance of the evidence is 
against the claim.  38 C.F.R. § 3.303.  The benefit sought on 
appeal is denied.

In reaching each of these decisions the Board considered the 
doctrine of reasonable doubt.  As the preponderance of the 
evidence is against the Veteran's claims, however, the 
doctrine is not for application.  Schoolman v. West, 12 Vet. 
App. 307, 311 (1999).




ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a gastrointestinal 
disorder is denied.

Entitlement to service connection for a skin disorder is 
denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


